Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-30 were previously pending and subject to a non-final office action mailed on November 15, 2021. Claims 1, 11, 18, 20, 22-25 and 28 are amended, claims 2-10, 12-17, 19, 21, 26-27 and 29-30 are left as previously presented, and claims 31-33 are canceled. Claims 1-30 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed January 14, 2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-30 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Aghassipour (U.S. Patent Application Publication No. 2008/0291033), Kranz (U.S. Patent Application Publication No. 2010/0063887), Kriss (U.S. Patent Application Publication No. 2013/0245991) and Peters (U.S. Patent Application Publication No. 2015/0227886) as indicated in the November 15, 2021 non-final office action. 

The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-30.
“loading the charged liquid electrolyte solution into the shippable container; transporting the shippable container containing the charged liquid electrolyte solution to a discharging station, the discharging station being at a location different than the first charging station; discharging the charged liquid electrolyte solution; and transporting the shippable container containing the discharged liquid electrolyte solution to a second charging station;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628